Citation Nr: 1221108	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities (to include sensory polyneuropathy or right radiculopathy), to include as secondary to the service-connected lumbar spine disorder.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with mechanical back pain (lumbar spine disorder) for the period through June 7, 2011.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with mechanical back pain for the period from June 8, 2011, forward.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1955 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  No hearing was requested.

In rating decisions dated in April 2008 and March 2009, the RO denied a rating in excess of 20 percent for the service-connected lumbar spine disorder and service connection for sensory polyneuropathy in the bilateral legs and feet as secondary to herbicide exposure, respectively.  Thereafter, the RO also addressed the theory of service connection as secondary to the service-connected lumbar spine disorder in a September 2009 statement of the case (SOC).  In May 2011, the Board remanded these two issues to the agency of original jurisdiction (AOJ) for further development.  In an April 2012 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) readjudicated the claims, including the question of whether sensory polyneuropathy of the bilateral lower extremities or right radiculopathy is secondary to the service-connected lumbar spine disorder.  

The Veteran filed a formal application for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) in May 2009, and the RO denied such claim in February 2010.  Although the Veteran did not specifically appeal from that decision, he has continued to assert that he is unemployable due to disabilities of his low back and lower extremities, which are currently on appeal.  As such, the question of entitlement to a TDIU is under the Board's jurisdiction as "part and parcel" of the increased rating claim, as opposed to a separate issue, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The case now returns to the Board for further consideration.  As discussed below, the AOJ substantially complied with the remand directives and, therefore, no further remand is necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Further, the evidence of record is sufficient for a fair adjudication of the Veteran's increased rating claim through the date of the most recent VA examination.  However, there is an indication of possibly outstanding, pertinent records after that date, which may show an increase in the severity of such disability.  As such, the Board will decide the issue of entitlement to an increased rating for the service-connected lumbar spine disorder through the date of the VA examination, or June 7, 2011, and remand such issue for further development as to the period from June 8, 2011, forward.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  However, any further consideration of this matter upon remand should take into account the existence of this paperless claims file.

Accordingly, the issue of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disorder for the period from June 8, 2011, forward is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have symptomatology or a diagnosis of sensory neuropathy during military service; he has not had continuous symptomatology since service, or sensory neuropathy that manifested to a degree of at least 10 percent within one year after his presumed exposure to herbicides or within one year after discharge from service; and the weight of the competent evidence does not establish that the currently diagnosed sensory neuropathy is secondary to the service-connected lumbar spine disorder, or was otherwise incurred or aggravated by military service.

2.  The Veteran currently has diagnosed right radiculopathy, but the weight of the competent evidence establishes that such condition is not secondary to the service-connected lumbar spine disorder, or otherwise related to military service.

3.  For the period through June 7, 2011, the Veteran's service-connected lumbar spine disorder of lumbosacral strain with mechanical low back pain manifested by pain, painful motion, and forward flexion to greater than 30 degrees even when considering additional loss due to pain or other factors during flare-ups or after repetitive use; with no ankylosis or associated objective neurological abnormalities (to include bowel or bladder impairment or radiculopathy); and no service-connected degenerative disc disease or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder of the bilateral lower extremities, to include sensory polyneuropathy and right radiculopathy, have not been met on a direct, presumptive, or secondary basis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  For the period through June 7, 2011, the criteria for a rating in excess of 20 percent for lumbosacral strain with mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in July 2007, June 2008, July 2008, and September 2009, collectively, of the evidence and information necessary to substantiate his increased rating and service connection claims, to include as due to herbicide exposure or on a secondary basis.  These letters also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Although no longer strictly required, the Veteran was also advised in July 2007 of the relevant rating code and potential "daily life" evidence for his increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  The Veteran was also advised of the evidence and information necessary to establish entitlement to a TDIU in July 2009.  To the extent that such notice letters were provided after the applicable rating decisions, the timing defect was cured by the subsequent readjudication of the Veteran's claims, to include in an April 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Additionally, the Veteran has repeatedly described his contentions with respect to service connection, as well as his pertinent low back symptomatology, including in treatment records and VA examination reports.  No hearing was requested.  The Veteran has been afforded adequate opportunity to participate in the adjudication of his claims.  Moreover, he has not alleged any prejudice as a result of any possible notice defects.  As such, the essential fairness of the adjudication has not been affected.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) (stating that determinations as to harmless error should be made on a case-by-case basis, and the claimant has the burden of showing prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for determining whether a notice error affected the essential fairness of the adjudication; reversed on other grounds by Shinseki, supra).

Concerning the duty to assist, the Veteran's service treatment records and identified, available, pertinent VA and private treatment records have been obtained and considered.  There is no indication that he receives benefits from the Social Security Administration for the claimed disabilities.  Additionally, the Veteran was afforded VA examinations in August 2007, February 2009, and June 2011.  

With respect to post-service treatment records, the Board notes that the Veteran has reported treatment at Moody Air Force Base (AFB) from 1975 through the early 1990s.  The AOJ requested such records and were notified in October 2008 that they were not available.  The Veteran has reported that such records were retired in the early 1990s.  To the extent that any such records may exist, they are not necessary for a fair adjudication.  Rather, the Veteran generally has reported that he began to have problems with his legs and had neurological testing in the late 1990s, i.e., after he was last seen at Moody AFB.  See, e.g., June 2011 VA examination report.  As such, there is no indication that any such records would provide further support for the Veteran's claims, and no prejudice results from their absence.

As to more recent records, in compliance with the prior remand, the AOJ requested the Veteran to identify any outstanding treatment since May 2008.  The Board notes that the Veteran had previous VA treatment for his claimed disabilities, and the last such records in the claims file are dated in 2010.  However, the Veteran did not report any further VA treatment in response to this request.  Rather, he identified only private records, which were obtained.  To the extent that any VA treatment records may remain outstanding, the Veteran has not been prejudiced by their absence as to the issues decided herein.  The current evidence of record documents the neurological abnormalities of the bilateral lower extremities, as well as the diagnosed disorders affecting the lumbar spine.  Further, the Veteran's subjective and objective symptomatology are recorded in detail, to include in treatment records and in the VA examination reports.  There is no argument or indication that the evidence of record, to include during the June 7, 2011 VA examination report, does not accurately reflect the severity of his service-connected lumbar spine disorder as of June 7, 2011.  Further, the Veteran has not claimed that a VA provider has indicated that his conditions of the lower extremities are related to service, or to his service-connected lumbar spine disorder.  Rather, he asserts that the private evidence establishes such a connection, and those records have been obtained.  

During the June 7, 2011 VA examination, the Veteran reported being scheduled for lumbar spine surgery the next month.  A May 2011 private record also indicates that the Veteran would be scheduled for surgery.  As such, there is an indication that his service-connected lumbar spine disorder may have increased in severity after the most recent VA examination, and further development is necessary with respect to that time period.  However, the Veteran has not been prejudiced by any possibly outstanding records concerning the issues decided herein.  There  is no argument or indication of any outstanding records that are necessary for a fair adjudication.  

The Board notes that the February 2009  VA examiner could not resolve the issue of peripheral neuropathy without resorting to mere speculation.  However, the examiner explained his reasoning and stated that it is not unusual that the etiology of peripheral neuropathy cannot be determined.  This was based on his clinical experience as a neurologist, a review of all available medical evidence, and medical literature.  Therefore, the conclusion was based on the limits of medical knowledge or possibility, as opposed to the examiner's particular limitations, and it constitutes a valid opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Moreover, the June 2011 VA examiner offered well-reasoned opinions concerning the etiology of the Veteran's neuropathy, and there has been no argument that such examination is inadequate for adjudication purposes.

The Board further notes that the most June 2011 VA examination was conducted before the outstanding private records had been requested or obtained, contrary to the prior remand instructions.  However, the VA examiner reviewed the rest of the claims folder, and recorded the Veteran's subjective and objective symptomatology, to include any functional limitations and the effects due to pain and other factors during flare-ups or with repetitive testing, as directed by the remand.  The examiner also offered the requested opinions concerning the etiology of the Veteran's neurological disorders of the bilateral lower extremities, with complete rationales for such opinions, in compliance with the remand.  The Board has reviewed the subsequently received treatment records, and they are essentially duplicative or consistent with the evidence that was reviewed by the VA examiner.  As such, the examination is adequate, and the remand directives were substantially completed.

The Board notes that, in a February 2010 notice of disagreement, the Veteran appears to argue that a VA examination was inadequate concerning his low back rating.  He stated that no range of motion measurements or stop points for pain were taken.  While the February 2009 VA peripheral nerves examination did not measure the Veteran's range of motion, measurements were taken and recorded, with an indication of when pain was present, during the August 2007 and June 2011 VA spine examinations.  As such, the evidence is sufficient for a fair adjudication.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand as to the issues decided herein would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on these issues at this time.

II. Analysis

Service Connection

The Veteran is currently diagnosed with sensory neuropathy of the bilateral lower extremities and right radiculopathy.  Although he primarily contends that such conditions are secondary to his service-connected lumbar spine disorder, he has also referenced a possible relationship to herbicide exposure during the appeal.  See, e.g., June 2008 and September 2009 statements.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Certain chronic diseases, such as organic disease of the nervous system, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  

Additionally, a veteran who served in Vietnam during the period from January 9, 1962, through May 7, 1975, will be presumed to have been exposed to herbicides including Agent Orange during such service.  Certain diseases, including acute and subacute peripheral neuropathy, will be presumed to be related to such exposure if they become manifest to degree of 10 percent or more within one year after the date of the last exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, the Veteran's service treatment records reflect an automobile accident and low back injuries in 1961 and 1968.  He was treated several times for pain and decreased sensation or paresthesias in the lower extremities, but those symptoms were noted to have resolved.  The Board notes that the Veteran reported continuous back and right leg problems since the 1961 and 1968 back injuries for the purposes of a March 1975 claim for service connection.  However, no neurological symptomatology was subjectively reported or objectively found in his 1975 service retirement examination.  Further, the Veteran has generally reported symptoms in the lower extremities beginning in the mid- to late-1990s during the current appeal.  See, e.g., July 2008 statement (reporting numbness and tingling in the legs and feet beginning at least 10 years ago); February 2009 VA examination report (reporting onset of neuropathy and numbness in the toes that had gradually progressed up both legs to above the knees 10 to 15 years earlier); June 2011 VA examination report (reporting numbness and tingling in the bilateral extremities after retirement from military service and approximately 15 to 20 years prior to the examination).  As discussed below, the VA and private treatment records also reflect symptoms in the lower extremities beginning in the late 1990s or early 2000s.

As such, the weight of the evidence reflects that the Veteran began to have persistent, recurrent neurological symptoms in the bilateral lower extremities many years after his discharge from service in 1975.  With respect to presumptive service connection, the Veteran's service personnel records show that he served on temporary duty in Vietnam in November 1965.  As this is within the relevant period, he is presumed to have been exposed to herbicides during such service.  However, the Veteran did not have neurological symptoms in the lower extremities to a compensable degree, or a diagnosis of neuropathy, until many years after his last exposure to herbicides or his discharge from service.  Therefore, service connection may not be granted on a presumptive basis for such condition based on herbicide exposure or as a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  Similarly, the preponderance of the evidence is against a finding of continuous symptomatology, and service connection may not be granted for a neurological disorder of the lower extremities on that basis.  See 38 C.F.R. § 3.303(b).  

A January 2007 VA treatment record notes complaints of chronic low back pain and right leg numbness.  The Veteran subsequently underwent extensive neurological workup by his private providers.  A February 2007 MRI of the lumbar spine was interpreted to show scoliosis with degenerative disk and joint disease.  Subsequent studies of the lumbar spine showed disc herniation/bulge, spondylopathy, stenosis, and degenerative disc disease at various levels.  See, e.g., MRI of the lumbar spine in August 2010; lumbar myelograms in March 2007, November 2007, May 2011; lumbar CT scans in March 2007, November 2007.  Additionally, a February 2007 EMG/NCS (nerve conduction study) was consistent with diffuse generalized sensory motor polyneuropathy, and likely superimposed lumbosacral radiculopathy involving the L5 nerve root.  Similarly, a December 2007 NCS was consistent with diffuse axonal-demyelinating motor-sensory polyneuropathy of bilateral lower extremities, and an indication of possible radiculopathy of the L5-S1 nerve root.  A December 2007 MRI of the brain showed mild cerebral atrophy, and a subsequent MRI of the brain was noted to be normal for the Veteran's age in June 2009.  

The Veteran sincerely believes that his current neurological condition in the bilateral lower extremities, to include sensory polyneuropathy or right radiculopathy, is secondary to his service-connected lumbar spine disorder.  He asserts that his neurological problems are related to his diagnosed degenerative disc disease of the lumbar spine.  However, the Veteran is not competent, as a lay witness, to testify as to such matter.  Rather, the question of etiology requires specialized knowledge, training, or experience due to the complex nature of the neurological system, the low back and degenerative disease, especially given that there is no evidence of continuity of symptomatology.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran also asserts that his private providers have linked his neuropathy and/or radiculopathy in the lower extremities to his service-connected low back condition.  

Several private treatment records and letters suggest that symptomatology in the Veteran's lower extremities is related to his low back.  For example, a February 2007 letter from Dr. Patel notes low back symptoms of radiculopathy bilaterally, with herniated disc on the left side but symptoms on both sides.  He stated that the recent EMG/NCS was consistent with diffuse generalized sensory motor polyneuropathy with a radiculopathy involving the L5 nerve root, and he suggested clinical correlation.  A November 2007 letter from Dr. Kadis notes increasing amounts of low back pain with radiation into the hips and legs, and numbing and tingling that had progressed into both lower extremities.  He stated that the recent MRI suggested disc protrusion and stenosis, and examination showed signs of significant radiculopathy with probable spinal stenosis.  He ordered a new lumbar myelogram.  A few weeks later, also in November 2007, Dr. Kadis stated that although the recent myelogram was abnormal, it was hard to explain the amount of numbness and the loss of function the Veteran reports.  He ordered another EMG/NCS, an MRI of the brain, and a neurological evaluation.  		

In a December 2007 neurological evaluation, Dr. Farhidvash noted a history of a back injury in 1961 with further injury a few years later.  He stated that since then, the Veteran has had progressively worse back pain, with pain in the back that radiates down the right leg all the way to the foot and down the left leg to the knee, as well as decreased sensation in the right foot.  Dr. Farhidvash summarized the results of the recent MRI of the brain, lumbar myelogram, and NCS/EMG studies.  He also examined the Veteran and found objective sensory changes.  He diagnosed degenerative disc disease of the lumbar spine and radiculopathy, and ordered neuropathy labs.  In a follow-up note later than month, Dr. Farhidvash noted a history of back injury that has resulted in pain in the back with radiation down the right leg and foot, and that there was also decreased sensation in the right foot.  He again noted the results of the lumbar myelogram and EMG/NCS, and stated that the neuropathy labs were all essentially normal or within normal limits.  The assessment was degenerative disc disease, and he ordered further neuropathy labs to rule out any further reasons for the Veteran's peripheral neuropathy.  In March 2008, Dr. Farhidvash stated that an extensive lab work-up was done, and ANA was positive, but he didn't think this was of much significance given that there were no other signs or symptoms.  The diagnosis was degenerative disc disease.

As noted above, the Veteran is only service-connected for lumbosacral strain with mechanical low back pain, and not for degenerative disc disease of the lumbar spine.  These are two separate disorders.  For example, the March 2011 VA spine examiner stated that "in addition to a mechanical low back syndrome," the Veteran had moderate degenerative disc disease of the lumbar spine as shown by x-rays.  The August 2007 VA spine examiner also diagnosed residuals of lumbosacral strain and lumbar spine degenerative disc disease.  Significantly, the February 2009 and June 2011 VA examiners both opined that the Veteran's degenerative disc disease and related radiculopathy are not related to his service-connected low back strain.  

The February 2009 VA peripheral nerves examiner summarized the Veteran's neurological symptoms in the bilateral lower extremities and down the right leg, the timing of such symptoms, the records from the private neurological providers, and the results of neurological studies from 2007 forward, consistent with a review of the claims file.  The examiner also noted that a February 2005 EMG for complaints of low back pain and right leg numbness, dragging or heavy sensation, right hip pain, and swollen right foot was essentially negative for the Veteran's age.  Consistent with the other medical evidence of record, the examiner diagnosed sensory polyneuropathy in both lower extremities and right L5 radiculopathy.  

This VA examiner opined that the Veteran's right L5 radiculopathy is less likely as not related to the service-connected lumbosacral strain with mechanical low back pain.  Rather, he stated that the radiculopathy is due to degenerative disease and nerve root irritation.  The examiner explained that the service-connected mechanical back pain and lumbar strain "would not cause radicular disease," so there is no nexus between the radiculopathy and the service-connected back condition.  The examiner could not resolve the issue of peripheral neuropathy without resorting to mere speculation.  He explained that the reason for the Veteran's peripheral neuropathy is not known, stating that the condition had been evaluated by private neurologists, but it is not unusual that the etiology cannot be determined.  The examiner further stated that there is "no connection between [the Veteran's] sensory polyneuropathy of the lower extremities and the lumbar spine condition."  

Additionally, the June 2011 VA spine examiner summarized the pertinent service treatment records and post-service VA and private treatment records, including the results of x-rays and other diagnostic studies before and after 2007.  He also recorded the Veteran's subjective and objective symptomatology in the low back and lower extremities based on personal evaluation, which are generally consistent with the other evidence of record.  The examiner diagnosed peripheral polyneuropathy axonal-demyelinating as shown by the December 2007 EMG, right L5 sensory radiculopathy "not caused by or related to polyneuropathy," and service-connected lumbosacral strain with mechanical low back pain.  

This VA examiner opined that the Veteran's peripheral polyneuropathy was "less likely as not (less than 50/50 probability)" incurred in or otherwise the result of active service.  He reasoned that the Veteran had reported symptoms of numbness and tingling starting many years after he retired from service, a July 2004 EMG was negative, and a follow-up exam in December 2007 showed diffuse axonal-demyelinating motor-sensory polyneuropathy of the bilateral lower extremities.  The examiner further opined that the polyneuropathy was "less likely as not caused by or aggravated by" the service-connected lumbosacral strain with mechanical low back pain.  He reasoned that they "are very different entities," explaining that mechanical low back pain or strain affects the proximal local lumbar muscle or spine while peripheral neuropathy arises from problems of the distal nerves.  The examiner stated that peripheral neuropathy can be caused by many different reasons including diabetes mellitus, infections, auto-immune, hypothyroidism, congenital or sometimes unknown causes.  He further stated that "demyelinating neuropathies are NOT caused by or related to lumbar spine problems at all."  This examiner also noted the evidence of dermatomal sensory changes in the right L5 root distribution without motor weakness (or radiculopathy).  He indicated that such condition is not related to the service-connected lumbosacral strain with mechanical low back pain but, instead, is likely related to age-related osteoarthritic changes of the spine.  

The two VA opinions are generally consistent with each other.  The February 2009 and June 2011 examiners are physicians with specialties in neurology and physical medication and rehabilitation and EMGs, respectively.  In summary, they opined that the Veteran's neurological abnormalities in the bilateral lower extremities are not caused or aggravated by his service-connected low back disability.  The examiners indicated that the cause of the sensory polyneuropathy is unknown, but that it is not related to the low back in any way because they are two different entities.  They also explained that the service-connected lumbosacral strain with mechanical low back pain from in-service injuries is not related to the Veteran's radiculopathy.  Rather, the radiculopathy is related to degenerative disc disease, which is likely related to age.  These opinions were based on a review of medical records, medical literature, physical examination, and experience as a neurologist and as a physician with PM&R specialty and EMG subspecialty, respectively.   

In contrast, the private medical records do not relate the Veteran's neurological abnormalities to lumbosacral strain with mechanical low back pain, or relate such condition to the degenerative disc disease.  To the extent that the private evidence may be construed to establish such a relationship, or a relationship to service, the Board finds that such opinions are outweighed by the two VA examiner's opinions.  Specifically, the VA opinions reflect consideration of all pertinent evidence, including the Veteran's lay statements as to the nature and timing of his symptoms, as well as the service treatment records and post-service medical evidence both before and after the private treatment by these providers began in 2007.  The VA examiners also provided a well-reasoned rationale for each of their opinions.  In contrast, the private evidence does not reflect consideration of all pertinent evidence or a complete rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board may favor the opinion of one competent medical authority over another).  

The weight of the currently available evidence does not establish a relationship between any neurological abnormalities in the lower extremities, to include sensory polyneuropathy and right radiculopathy, and the service-connected lumbar spine disorder, or to any incident during service.  The Veteran is free to submit additional evidence to this effect, and his claim may be reopened and considered at that time.  However, the evidence of record is sufficient for a fair adjudication of his claim.

In summary, the preponderance of the evidence is against a finding that the Veteran had any neurological disorder of the bilateral lower extremities (to include sensory polyneuropathy or right radiculopathy) during service, or neuropathy to a compensable degree within one year following exposure to herbicides or discharge from service.  Further, the weight of the evidence does not demonstrate continuous symptomatology since service, or a link between service and the current disability.  Accordingly, service connection is not warranted on a presumptive or direct basis, to include based on continuity of symptomatology.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Additionally, the preponderance of the evidence is against a finding that any current neurological abnormality is secondary to the service-connected lumbar spine disorder.  38 C.F.R. § 3.310.  As the preponderance of the evidence is against service connection for a neurological disorder of the bilateral lower extremities (to include sensory polyneuropathy or right radiculopathy), the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Certain evaluations will be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is assigned for orthopedic manifestations of a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The next higher rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See General Rating Formula, Note (1).

In this case, as discussed above, the Veteran is service-connected for lumbosacral strain with mechanical low back pain.  For the period through June 7, 2011, such disability manifested by pain, stiffness, painful motion, and limited motion.  

The Veteran's lay statements generally reflect complaints of pain in the low back that has progressed over the years, as well as limited motion.  In a February 2010 notice of disagreement, the Veteran reported that he uses a cane everywhere and cannot walk without it, and that he is very limited in bending, turning, and kneeling.  

During the August 2007 and June 2011 VA examinations, the Veteran reported flare-ups of pain and stiffness related to activity that occur weekly to monthly and last for 1-3 days.  He stated that when he has low back pain, the best thing to do is get up and walk around, and he denies any bed-ridden episodes.  The Veteran stated that this pattern of pain has been the same over the years.  The Board notes that this is consistent with a February 2001 VA treatment record and a March 2001 VA examination report, when the Veteran reported that his back would "slip out" intermittently and he would have difficulty for a few days.  Range of motion testing in August 2007 and June 2011 showed forward flexion to 75 degrees, when considering limitation due to pain, and pain after repetitive testing but no additional loss of function.  In June 2011, the Veteran reported falls and unsteadiness, usually when he bends over and gets up too quickly due to dizziness.  The examiner noted that the Veteran used a cane due to dizziness, not due to his low back.  

The VA examination reports are generally consistent with the VA and private treatment records with respect to the Veteran's low back symptomatology.  The Veteran is competent to report limited motion that he believes is severe, as well as the frequent use of a cane, and there is no reason to believe that he is not credible in these respects.  However, the Board finds the objective measurements of the Veteran's range of motion during VA examinations to be more probative than his subjective reports of the degree of limitation.  Additionally, the Veteran's reports of the nature of his flare-ups and resulting limitation of function are generally consistent over the years, as summarized above.  The Board finds these to be more probative than his statement for the purposes of this appeal.  Further, while the Veteran uses a cane, the June 2011 examiner noted that this was due to dizziness, not due to his low back.  He also has significant symptomatology in the lower extremities that is not service-connected (as discussed above).

As such, for the period through June 7, 2011, the preponderance of the evidence demonstrates that the Veteran had forward flexion of the thoracolumbar spine to greater than 30 degrees, even when considering additional limitation due to pain or other factors during flare-ups or after repetitive testing.  There is also no evidence of ankylosis.  The Veteran has consistently denied any bowel or bladder impairment during VA examinations and for treatment purposes.  See, e.g., December 2007 private neurological evaluation, May 2009 VA treatment record.  Although a January 2010 VA treatment record reflects erectile dysfunction, there is no indication that this is related to the service-connected lumbar spine disorder.  Further, as discussed above, the Veteran's numbness, tingling, and pain in the lower extremities are not related to his service-connected lumbar spine disorder.  Accordingly, a rating in excess of 20 percent is not warranted for the service-connected lumbar spine disorder.  See 38 C.F.R. § 4.71a, DC 5237.  

As discussed above, the weight of the evidence of record establishes that the Veteran's diagnosed lumbar spine degenerative disc disease is not related to his service-connected lumbar spine disorder.  However, even if the degenerative disc disease was related, a rating in excess of 20 percent would not be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Rather, the Veteran has denied any incapacitating episodes due to his low back, as he is still able to function during flare-ups.  Further, any possibly incapacitating episodes did not have a total duration of at least 4 weeks during any 12 month period.  See 38 C.F.R. § 4.71a, DC 5243 and Note.  

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's service-connected lumbar spine disorder for the period through June 7, 2011.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of such disability remained relatively stable during this period.  The period from June 8, 2011, forward is remanded for further development due to the report of a scheduled low back surgery.  While the Veteran's pain has increased over the course of the appeal, pain alone does not warrant a higher rating under any particular code.  Rather, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10; Mitchell, 25 Vet. App. 32.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's lumbosacral strain with mechanical low back pain, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, there have been no hospitalizations for the claimed disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

As noted above, the issue of entitlement to a TDIU is "part and parcel" of the Veteran's increased rating claim for his lumbar spine disorder, pursuant to Rice, 22 Vet. App. at 453-54.  A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these percentage threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

At various points during the appeal, the Veteran has asserted that he retired from driving trucks in June 2008 due to numbness, pain and numbness in the right leg, his back condition, and hearing loss.  See July 2008 statement, May 2009 application for TDIU (VA Form 21-8940), October 2009 statement, June 2011 VA examination report.  As discussed above, the Veteran's right leg symptomatology is not service-connected.  However, he is service-connected for lumbosacral strain with mechanical low back pain, hearing loss, tinnitus, a right wrist disability, and residuals of a laceration on the forehead.  The Veteran does not meet the percentage threshold criteria for a TDIU, as there is no disability that is rated as at least 40 disabling, or a combined disability rating of at least 70 percent.  

Furthermore, the evidence does not demonstrate that he is unemployable due solely to service-connected disabilities.  Rather, the September 2009 VA examiner opined that the Veteran's hearing loss and tinnitus would likely cause difficulty in understanding speech in a noisy room, but that they should not render him unable to perform all types of sedentary and physical employment.  The examiner opined that the right wrist disability should not preclude light duty or sedentary employment.  Further, there was no functional impairment from the right forehead laceration, and it would not preclude any employment.  The August 2007 and February 2009 examiners noted significant effects on employability from the Veteran's back and bilateral lower extremity conditions from decreased mobility and pain.  During the most recent examination, the Veteran reported he had to stop working due to safety concerns with his right leg numbness and pain while driving a truck.  However, this condition is not service-connected.  There is no indication that his service-connected low back disorder precludes substantial or gainful employment, alone or together with the other service-connected disabilities.  

In summary, the Veteran does not meet the percentage threshold criteria, and the evidence does not show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  As such, a TDIU is not warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a higher rating for the Veteran's service-connected lumbar spine disorder.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3


ORDER

Service connection for a neurological disorder of the bilateral lower extremities (to include sensory polyneuropathy or right radiculopathy) is denied.

A rating in excess of 20 percent for service-connected lumbosacral strain with mechanical back pain for the period through June 7, 2011, is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's increased rating claim for the period from June 8, 2011, forward.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, during the June 7, 2011 VA examination, the Veteran reported being scheduled for lumbar spine surgery the next month.  A May 2011 private record also indicates that he would be scheduled for surgery.  As such, the Veteran should identify any outstanding records concerning his low back, to include any surgery after June 7, 2011.  After obtaining any available records for which the Veteran submits proper authorization, he should be scheduled for a new VA examination to determine the current severity of his service-connected lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran to identify outstanding records concerning his low back, specifically to include any records concerning a lumbar spine surgery after June 7, 2011; and to complete the necessary authorization (VA Form 21-4142) for any non-VA provider.  After obtaining any necessary release, request copies of any identified records, including but not limited to any VA treatment records dated from February 2010 forward.  All records obtained should be associated with the claims file.  If any records are not obtained after reasonable efforts, notify the Veteran and allow an appropriate time to provide any such records.

2.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should measure and record all subjective and objective symptomatology of the Veteran's low back disability, to include limitation of motion due to pain or other factors, to include during flare-ups or after repetitive use.  The examiner should indicate whether any demonstrated symptoms are not related to the Veteran's service-connected lumbosacral strain with mechanical low back pain.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the increased rating claim for the period from June 8, 2011, forward, based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


